Mr. Justice Leech delivered the opinion of the court: Claimant in this case, in his own behalf, represents, in his declaration, that he is now and was during the month of June, 1927, employed by the State of Illinois, as Deputy Fire Marshal in the Division of Fire Prevention of the Department of Trade and Commerce; that during said month, in pursuance of his official duties and under the direction of the Fire Marshal, was obliged to travel between certain cities, viz: Flora, Altamont, Olney and Robinson, all in the State of Illinois; that his traveling expenses in such official duties amounted to $54.61, and an itemized statement appears attached to said petition; that no appropriation was made to take care of said expenses. A statement filed by the Attorney General of the State of Illinois, suggests that a recommendation made by the State Fire Marshall, that same be allowed, be considered by this court. We accordingly award claimant in this case the sum of $54.61.